Citation Nr: 1101921	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.

2.  Entitlement to service connection for a claimed right knee 
condition.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the RO.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in November 2010.  The 
transcript has been associated with the claims folder.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the case remanded for action 
as described hereinbelow.

A remand is necessary to obtain missing VA medical records.  The 
available VA 
medical records show that the Veteran sought treatment at the 
Gainesville VA Medical Center (VAMC) in Florida.  

In various statements and testimony, the Veteran has indicated 
that he sought treatment at the Gainesville VAMC in the early 
1980's and between 1990 and 1994.  He additionally maintains that 
he was treated at the Philadelphia VAMC in the 1970's and 1980's.  

These VA treatment records have not been associated with the 
claims folder.  Such records must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Ongoing treatment records from the Coatesville VAMC should also 
be obtained for review in connection with the current appeal.  
Id. 

A remand is also necessary to obtain missing private medical 
records dated from 1986 to the present for the claimed disorders.  
While two attempts have been made to obtain these records, no 
response has been received.  As the claims will be in Remand 
status, the RO should once again attempt to obtain these records.  
38 C.F.R. § 3.159(c)(2).

Upon Remand, the RO should ensure that all due process 
requirements are met, to include if necessary, affording the 
Veteran any additional VA examination in light of the outstanding 
medical evidence of record.  38 C.F.R. § 4.1.  The RO should also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The RO should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for the 
claimed disabilities since his discharge 
from service.  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating to 
such treatment.  The RO should attempt to 
obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek the 
following:  (a) treatment records from the 
Gainesville, Florida, VAMC dated between 
1980 and 1994; (b) treatment records from 
the Philadelphia VAMC dated from 1970 to 
1990; (c) any current VA treatment records 
of the Veteran from the Coatesville VAMC; 
and (d) private medical records dated from 
1986 to the present.  

All information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  At least one follow-up request 
must be made if a response is not received 
to the initial request for records. 

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be furnished 
with a fully responsive Supplemental 
Statement of the Case and afforded a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


